                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

TIMOTHY RONK                                                                      PETITIONER

VS.                                                        CIVIL ACTION NO. 1:19cv346HSO

COMMISSIONER PELICIA HALL, Commissioner,
Mississippi Department of Corrections and JIM
HOOD, Attorney General of the State of Mississippi


         ORDER ALLOWING BUDGET MOTION TO BE FILED UNDER SEAL

       This matter came before the Court on the ex parte submission of a proposed budget for the

fees and expenses associated with this case, as was ordered by this Court on July 2, 2019 [Doc. #3].

The budget was timely submitted; however, it was not accompanied by a Motion to adopt that

budget, because counsel did not believe that they had the Court’s permission to file it under seal.

While the earlier Order provided that the budget be submitted ex parte, it did not specifically allow

filing the Motion under seal. To eliminate any confusion, this Order serves as permission to file a

Motion to approve the budget under seal.

       In their haste to comply with the Court’s deadline, it appears that counsel were unable to review

the final numbers with Margaret Alverson, the Fifth Circuit CJA Case Budgeting Attorney. The

Court, by a copy of this Order and with the permission of Ronk’s attorneys, is transmitting the proposed

budget to Ms. Alverson. Counsel are directed to contact her and, if necessary, to resubmit a proposed

budget within twenty days after the entry of this Order.

       IT IS HEREBY ORDERED that Timothy Ronk has permission to file a Motion to approve

the budget under seal. That motion, accompanied by his proposed budget, shall be filed within

twenty days after the entry of this Order.
It is so ordered, this the 29th day of August, 2019.


                                                s/ Halil Suleyman Ozerden
                                                HALIL SULEYMAN OZERDEN
                                                UNITED STATES DISTRICT JUDGE




                                            2
